Name: Commission Implementing Regulation (EU) NoÃ 1215/2013 of 28Ã November 2013 amending Council Regulation (EC) NoÃ 32/2000 as regards the extension of the UnionÃ¢ s tariff quotas for jute and coconut-fibre products
 Type: Implementing Regulation
 Subject Matter: industrial structures and policy;  trade;  plant product;  tariff policy;  leather and textile industries
 Date Published: nan

 29.11.2013 EN Official Journal of the European Union L 319/3 COMMISSION IMPLEMENTING REGULATION (EU) No 1215/2013 of 28 November 2013 amending Council Regulation (EC) No 32/2000 as regards the extension of the Unions tariff quotas for jute and coconut-fibre products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Council Regulation (EC) No 1808/95 (1), and in particular the second indent of Article 9(1)(b) thereof, Whereas: (1) In accordance with the offer it made within the United Nations Conference on Trade and Development (Unctad) and alongside its scheme of generalised preferences (GSP), the Union introduced tariff preferences in 1971 for jute and coconut-fibre products originating in certain developing countries. Those preferences took the form of a gradual reduction of Common Customs Tariff duties and, from 1978 to 31 December 1994, the complete suspension of the duties. (2) Since the entry into force of the GSP in 1995, the Union has, alongside the GATT, opened autonomous zero-duty Union tariff quotas for specific quantities of jute and coconut-fibre products. The tariff quotas opened for those products under Regulation (EC) No 32/2000 were extended until 31 December 2013 by Commission Implementing Regulation (EU) No 17/2012 (2). (3) As a new GSP is to apply from 1 January 2014 until 31 December 2023 under Regulation (EU) No 978/2012 of the European Parliament and of the Council (3), the tariff quota arrangement for jute and coconut-fibre products should be extended accordingly. (4) Regulation (EC) No 32/2000 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The fifth column (Quota period) of the table in Annex III to Regulation (EC) No 32/2000 is amended as follows: (1) the text for serial number 09.0107 is replaced by the following: from 1 January to 31 December each year until 31 December 2023; (2) the text for serial number 09.0109 is replaced by the following: from 1 January to 31 December each year until 31 December 2023; (3) the text for serial number 09.0111 is replaced by the following: from 1 January to 31 December each year until 31 December 2023. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 5, 8.1.2000, p. 1. (2) Commission Implementing Regulation (EU) No 17/2012 of 11 January 2012 amending Council Regulation (EC) No 32/2000 as regards the extension of the tariff quotas of the Union for jute and coconut-fibre products (OJ L 8, 12.1.2012, p. 31). (3) Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (OJ L 303, 31.10.2012, p. 1).